UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7099



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE WILSON, III, a/k/a Charles L. Gaston,

                                            Defendant - Appellant.



                            No. 98-6535



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE WILSON, III, a/k/a Charles L. Gaston,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-461-A)


Submitted:   January 28, 2000          Decided:     February 11, 2000
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


No. 99-7099 affirmed and No. 98-6535 dismissed by unpublished per
curiam opinion.


George Wilson, III, Appellant Pro Se. John Thomas Martin, Gary
DiBianco, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 99-7099, George Wilson appeals the district court order

denying his motions seeking relief under Rule 35(a)(2) of the Fed-

eral Rules of Criminal Procedure and Rules 52 and 59 of the Federal

Rules of Civil Procedure.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm.

     In No. 98-6535, this Court remanded to the district court the

claim that Wilson received ineffective assistance of counsel.    We

instructed the district court to make a factual finding regarding

how much actual PCP was in the 14.1 kilogram mixture attributed to

Wilson for sentencing purposes.   See United States v. Wilson, 1999

WL 153062 (4th Cir. Mar. 22, 1999) (Nos. 98-6535, 98-7258) (un-

published).   The district court has made the appropriate factual

finding and concluded that Wilson was not prejudiced by counsel’s

conduct.   We have reviewed the record and the district court’s

memorandum opinion and find no reversible error.    Accordingly, we

deny a certificate of appealability and dismiss the appeal in No.

98-6535 on the reasoning of the district court.    See United States

v. Wilson, No. CR-93-461-A (E.D. Va. June 3, 1999).*




     *
       Although the district court’s order is marked as “filed” on
June 2, 1999, the district court’s records show that it was entered
on the docket sheet on June 3, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                  3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                        No. 99-7099 - AFFIRMED

                                        No. 98-6535 - DISMISSED




                                4